Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 10, 2021 has been entered. The Applicant amended claims 1 and 6. Claims 1-10 remain pending in the application.
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection. 
Claim Objections
Claims 1 and 6 objected to because of the following informalities:  
In claims 1 and 6, “in response to the voltage level circuit determines that the voltage level” should read as “in response to the voltage level circuit determining that the voltage level”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US PGPUB 2014/0315497 A1), hereinafter known as Wu, in view of Wallis (US PGPUB 2018/0323752 A1).
Regarding claim 1, Wu teaches (Fig. 1) an antenna device, comprising: a first antenna (ANT1); a second antenna (ANT2); a switching circuit (130), selectively coupled to the first antenna (ANT1) or the second antenna (ANT2); a radio frequency (RF) front end circuit (110), coupled to the switching circuit (130) and configured to control the switching circuit (130) to couple to one of the first antenna (ANT1) and the 

    PNG
    media_image1.png
    322
    271
    media_image1.png
    Greyscale

However, Wallis teaches (Fig. 3A) an electrostatic discharge protection function (31); and a voltage level circuit (42), the voltage level circuit (42) being configured to detect a voltage level of an antenna ([0068]), and configured to determine whether the voltage level of the antenna is greater than a threshold voltage ([0086]-[0088]).

    PNG
    media_image2.png
    450
    484
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Knudsen with Wallis to include “an electrostatic discharge protection function; and a voltage level circuit, the voltage level circuit being configured to detect a voltage level of an antenna, and configured to determine whether the voltage level of the antenna is greater than a threshold voltage,” as taught by Wallis, for the purpose of reducing size and cost ([0089]).
Regarding claim 2, Wu further teaches (Fig. 1) wherein the RF front end circuit (110) outputs a switching signal ([0028]) to the switching circuit (130) according to the control signal (CTRL), so that the switching circuit (130) performs switching according to the switching signal ([0028]). 
Regarding claim 3, Wu does not specifically teach wherein when the voltage level of the one of the first antenna and the second antenna is greater than the threshold voltage, the one of the first antenna and the second antenna receives an electrostatic discharge energy.
However, Wallis teaches (Fig. 3A) wherein when the voltage level of an antenna is greater than the threshold voltage, the antenna receives an electrostatic discharge energy ([0068] and [0086]-[0088]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Knudsen with Wallis to include “wherein when the voltage level of an antenna is greater than the threshold voltage, the antenna receives an electrostatic discharge energy,” as taught by Wallis, for the purpose of reducing size and cost ([0089]).
Regarding claim 4, Wu further teaches (Fig. 1) wherein when the circuit (110) further determines that the level ([0028]) of the one of the first antenna (ANT1) and the second antenna (ANT2) is recovered to be less than or equal to the threshold ([0029]), the circuit transmits another control signal (CTRL) to the RF front end circuit (110) to control the switching circuit (130) to re-couple to the one of the first antenna and the second antenna ([0029]).
However, Wallis teaches (Fig. 3A) a voltage level circuit (42) further determines that the voltage level of an antenna is recovered to be less than or equal to the threshold voltage ([0068] and [0086]-[0088]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Knudsen with Wallis to include “a voltage level circuit further determines that the voltage level of an antenna is recovered to be less than or equal to the threshold voltage,” as taught by Wallis, for the purpose of reducing size and cost ([0089]).
Regarding claim 5, Wu further teaches wherein the first antenna and the second antenna have an overlapping frequency band ([0010]).
Regarding claim 6, Wu teaches (Fig. 1) an antenna device, comprising: controlling, by an RF front end circuit (110), a switching circuit (130) to couple to one of a first antenna (ANT1) or the second antenna (ANT2) for communication transmission; detecting, by a circuit (110), a level ([0028]) of the one of the first antenna (ANT1) and the second antenna (ANT2), and determining whether the level ([0028]) of the one of the first antenna (ANT1) and the second antenna (ANT2) is greater than a threshold ([0028]); and in response to the circuit (110) determines that the level ([0028]) of the one of the first antenna (ANT1) and the second antenna (ANT1) is greater than the threshold ([0028]), transmitting, by the circuit (110), a control signal (CTRL) to the RF front end circuit (110) and controlling the switching circuit (130) to couple to another one of the first antenna (ANT1) and the second antenna (ANT2) to continue the communication transmission ([0028]-[0029]) but does not specifically teach an electrostatic discharge protection method; detecting, a voltage level circuit, a voltage level of the one of the first antenna and the second antenna, and determining whether the voltage level of the one of the first antenna and the second antenna is greater than a threshold voltage.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrostatic discharge protection method of Knudsen with Wallis to include “an electrostatic discharge protection method; detecting, a voltage level circuit, a voltage level of an antenna, and determining whether the voltage level of the antenna is greater than a threshold voltage,” as taught by Wallis, for the purpose of reducing size and cost ([0089]).
Regarding claim 7, Wu further teaches (Fig. 1) wherein the step of controlling the switching circuit (130) to couple to the another one of the first antenna (ANT1) and the second antenna (ANT2) to continue the communication transmission comprises: outputting, by the RF front end circuit (110), a switching signal ([0028]) to the switching circuit (130) according to the control signal (CTRL), so that the switching circuit (130) performs switching according to the switching signal ([0028]).
Regarding claim 8, Wu does not specifically teach wherein when the voltage level of the one of the first antenna and the second antenna is greater than the threshold voltage, the one of the first antenna and the second antenna receives an electrostatic discharge energy.
However, Wallis teaches (Fig. 3A) wherein when the voltage level of the antenna is greater than the threshold voltage, the antenna receives an electrostatic discharge energy ([0068] and [0086]-[0088]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrostatic discharge protection method of Knudsen with Wallis to include “wherein when the voltage level of an antenna is greater than the threshold voltage, the antenna receives an electrostatic discharge energy,” as taught by Wallis, for the purpose of reducing size and cost ([0089]).
Regarding claim 9, Wu further teaches (Fig. 1) further comprising: transmitting, by the circuit (110), another control signal (CTRL) to the RF front end circuit (110) when the circuit (110) further determines that the level ([0028]) of the one of the first antenna (ANT1) and the second antenna (ANT2) is recovered to be 
However, Wallis teaches (Fig. 3A) a voltage level circuit (42) further determines that the voltage level of an antenna is recovered to be less than or equal to the threshold voltage ([0068] and [0086]-[0088]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrostatic discharge protection method of Knudsen with Wallis to include “a voltage level circuit further determines that the voltage level of an antenna is recovered to be less than or equal to the threshold voltage,” as taught by Wallis, for the purpose of reducing size and cost ([0089]).
Regarding claim 10, Wu further teaches wherein the first antenna and the second antenna have an overlapping frequency band ([0010]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YONCHAN J KIM/Examiner, Art Unit 2845                                            

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845